Citation Nr: 1416072	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for allergic rhinitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy, right knee.

3.  Entitlement to an initial compensable evaluation for right knee instability prior to May 25, 2010.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability as of May 25, 2010.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, anterior cruciate ligament repair, status post meniscectomy, left knee.

6.  Entitlement to an evaluation in excess of 10 percent for left knee instability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION
 
The Veteran served on active duty from April 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the pendency of the appeal, the RO granted a temporary 100 percent rating for a period coinciding with the Veteran's right knee surgery and convalescence from August 17, 2010, to September 30, 2010.  This temporary 100 percent rating is not on appeal to the Board, and nothing in this decision affects the temporary rating.

In September 2011 the Board remanded the appeal for additional development.  In December 2012, the Board remanded the claim for entitlement to an initial compensable disability rating for allergic rhinitis for additional development.  In that decision the Board also denied the claims for higher disability ratings for right and left knee disabilities, and granted a separate 10 percent for left knee instability.  The Veteran appealed that portion of the December 2012 decision that denied higher disability ratings for the right and left knee disabilities to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in September 2013, the Court vacated that part of the Board's decision that denied increased ratings for the Veteran's right and left knee disabilities, and remanded those issues to the Board for appropriate action.  

The claims for increased ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

There is no evidence that the Veteran has greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and there is no evidence of nasal polyps.


CONCLUSION OF LAW

The criteria for assigning a compensable disability rating for service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in September 2005 and March 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  Additionally, the claim was readjudicated in the March 2013 supplemental statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, Virtual VA file, and private and VA treatment records have been obtained.  In addition, the Veteran has been provided with adequate VA examinations in connection with the claim herein decided.  Finally, the Veteran has not indicated that there are any additional records that VA should seek to obtain on her behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Higher Rating Claim

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks a compensable evaluation for her allergic rhinitis.

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which provides ratings for allergic or vasomotor rhinitis, for the entirety of the appeal period.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 (2013).  A 30 percent evaluation is the maximum rating assignable under this diagnostic code. 

When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

At the outset, the Board notes that clinical evidence reflects that sinusitis and rhinitis have been diagnosed both separately and in tandem on several occasions during the appeal.  VA's Schedule for Rating Disabilities considers allergic rhinitis and sinusitis as separate disabilities for rating purposes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (sinusitis) and Diagnostic Code 6522 (allergic or vasomotor rhinitis).  If co-existing, separate disability ratings may be assigned for both disorders.  38 C.F.R. § 4.96(a).  However, in this case, service connection has never been established for sinusitis on a direct or secondary basis.  

As there is no overlap of symptomatology when evaluating rhinitis and sinusitis under VA criteria, the Board finds no impediment to adjudicating the rhinitis disability claim as it is not inextricably intertwined with the sinusitis claim.  See generally Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are 'inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

The Board observes that given the specificity of the criteria used for the evaluation of allergic rhinitis under Diagnostic Code 6522, it is the clinical evidence that is of the most probative value, in terms of credibility and competency, in this case for purposes of evaluating this condition.  In this regard, the Veteran is certainly competent to report her symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to symptomatology capable of lay observation).  In this regard, the rating criteria contemplate a showing of very specific findings (polyps), the nature of which are often identified only by clinical tests, x-ray films and CT scans.  Accordingly, a lay person such as the Veteran lacks the competency to accurately assess the presence or absence of such symptoms, and as such, the Board attaches greater probative weight to the clinical findings of skilled professionals, as opposed to lay statements of symptomatology, as pertains to this particular clinical finding. 

On VA general examination in September 2005, the Veteran reported seasonal allergies that were progressively worse.  Treatment consisted of daily medication and a nasal spray.  The examiner diagnosed chronic allergic rhinitis.  The examiner also noted a history intermittent sinusitis.  

On VA examination in June 2010, the VA examiner found that the Veteran had no signs of nasal obstruction, and no nasal polyps were present.  She diagnosed the Veteran with chronic allergic rhinitis, and noted that the Veteran reported missing a total of two weeks of work because of that disorder.

VA and private treatment records throughout the appeal show treatment for her allergic rhinitis.  In May 2011, the Veteran's private treating physician diagnosed the Veteran with allergic rhinitis and noted that the Veteran was on aggressive appropriate medical therapy.  

On VA examination in January 2013, the examiner noted a history of allergic rhinitis and sinusitis.  The Veteran had allergy shots in the past, and currently took medication to treat her symptoms, which included ear pain, watery eyes, congestion, headaches, and post-nasal drip.  The Veteran reported two non-incapacitating episodes of sinusitis in the previous 12 months.  On examination, the examiner noted no signs of greater than 50 percent nasal obstruction on both nasal passages or complete obstruction on one side, nor were there any nasal polyps present.  The examiner also noted fluid behind the ear drum, frontal tenderness, and allergic shiners.  The turbinates were pale and boggy.  X-rays revealed hypertrophy of the nasal mucosa/rhinitis, minimal mucosal thickening in the right maxillary sinus from chronic sinusitis, with no air fluid levels.  The Veteran, who reported being employed as a DOD contractor, indicated that due to constant rhinorrhea, sneezing, and congestion headaches, she had problems focusing, which interfered with her ability to work.  

In sum, throughout the appeal there is no indication that there is any evidence of record showing the presence of polyps or the degree of nasal obstruction which is required for an increased rating for the Veteran's service-connected allergic rhinitis. Accordingly, the criteria for an initial compensable evaluation for allergic rhinitis are not met.

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, as discussed above, the record shows that the manifestations of allergic rhinitis disability at issue is consistent with those contemplated by the applicable schedular criteria.  Accordingly, the Board has concluded that referral of this case for extraschedular consideration is not in order. 

Finally, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, the evidence does not suggest the Veteran is incapable of obtaining and maintaining substantially gainful employment due to allergic rhinitis, and on VA examination in January 2013, the Veteran reported being employed.  Accordingly, Rice considerations are inapplicable in this case.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for allergic rhinitis is denied.


REMAND

The Veteran contends that she is entitled to higher initial disability evaluations for her right and left knee disabilities.  In the August 2013 joint motion, the parties agreed that the Board did not provide adequate statement of reasons and bases to support its denial of the Veteran's claims for higher disability ratings for the right and left knee disorders because it did not sufficiently explain whether the VA examination reports relied upon in deciding the claims were adequate for rating purposes.  Specifically, the parties noted that Board failed to consider whether the VA examiners in May 2010, May 2011 and September 2012, made adequate initial findings as to the degree of any range of motion loss due to pain.  In this regard, while the VA examiners noted that there was objective evidence of pain with active range of motion, the examiners did not indicate at what degree the pain began.  In Mitchell v. Shinseki, the Court found that an examination was inadequate because the examiner failed to note at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Thus, clarification is required to determine at what point in the ranges of knee motion, if any, pain occurs and whether any such pain causes additional limitation in the ranges of knee motion.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

On remand, relevant ongoing medical records, if any, should also be obtained, to include any VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her knee disabilities.  After securing any necessary releases, the RO/AMC should request any records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records dating since September 2012.  All attempts to obtain these records must be documented in the claims file.

2.  Notify the Veteran that she may submit statements from herself and from other individuals who have first-hand knowledge of the nature and extent of her right and left knee impairment, to include the impact of the disabilities on her ability to work.  The Veteran should be afforded a reasonable period of time during which to submit this evidence.

3.  After obtaining any additional records to the extent possible, scheduled the appellant for a VA examination to determine the current severity of her service-connected right and left knee disabilities.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following:
 
a) Identify all orthopedic pathology related to the Veteran's right and left knee disabilities. 

b) Conduct all necessary tests, to include x-rays and range of motion studies of the right and left knee in degrees. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and to the extent possible assess the degree of severity of any pain.  The examiner should specify the degree of additional range of motion loss due to pain, if any, including the specific degree at which the pain begins.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss. 

c) State whether any ankylosis (favorable or unfavorable) is present in either knee. 

d) Specify whether the right or left knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e) State whether subluxation or lateral instability affecting the right knee and left knee is slight, moderate, or severe.

f) In regard to a right or left knee scar, the examiner should address the size and location, as well as any associated pathology, to include tenderness or pain. 

g) The examiner should also provide an opinion concerning the impact of the disability on the appellant's ability to work and in the performance of activities of daily living.

4.  Then readjudicate the appeal.  If any benefit sought remains is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


